Citation Nr: 0835283	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  05-37 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to total disability compensation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to February 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is currently service connected for left shoulder 
replacement, diabetes mellitus type II, and nephropathy with 
hypertension.  The veteran's left shoulder replacement is 
currently assigned a disability rating of 50 percent (with 20 
percent for degenerative changes of the shoulder), his 
diabetes mellitus is currently assigned a disability rating 
of 20 percent, and his nephropathy with hypertension is 
currently assigned a disability rating of 60 percent.  His 
total combined disability rating (based on a rating table) is 
80 percent.  

The veteran is seeking TDIU, claiming that he has been unable 
to work since 2004 due to his disabilities.  

Unfortunately, the Board is unable to make a decision on the 
merits of this issue as additional development is required.  
In Moore v. Gober, 10 Vet. App.436, 440 (1997), the United 
States Court of Appeals for Veterans Claims held that where 
it is a matter of record that a veteran has received benefits 
under the education and vocational rehabilitation program, 
the Board is on notice that such records exist and is 
obligated to obtain and consider them.  

In this case, the veteran indicated at his August 2008 
hearing that he has been receiving vocational rehabilitation 
training for approximately two years from New Mexico State 
University.  Hearing Transcript at 8.  However, no records 
relating to the veteran's vocational rehabilitation training 
have been associated with the claims file, other than a few 
letters documenting the payment of educational benefits to 
the veteran.  

As the veteran's success or lack thereof at his vocational 
rehabilitation training is relevant to the issue of whether 
he is able to obtain substantially gainful employment, the 
records relating to the veteran's vocational rehabilitation 
training must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO shall obtain all records 
relating to the veteran's vocational 
rehabilitation training from New Mexico 
State University, the local VA vocational 
rehabilitation office, and any other place 
where such records are maintained.  

2.  The RO should arrange for a VA general 
medical examination.  The purpose of the 
examination is to determine whether the 
service-connected disabilities have caused 
the veteran's unemployability.  The claims 
folder or the pertinent medical records 
contained therein, and a copy of the Board's 
REMAND of this case, must be reviewed by the 
examiner in conjunction with his or her 
examination of the veteran.  All necessary 
tests should be performed.  The examiner 
should record pertinent medical complaints, 
symptoms, clinical findings, and comment on 
the functional limitation, if any, caused by 
each of the veteran's disabilities listed 
above.

Following examination and review of the 
record, the examiner should provide explicit 
responses to the following question:

The examiner is requested to express 
an opinion as to the impact of the 
manifestations of the service-
connected disabilities, or 
manifestations that can not be 
dissociated from those produced by 
the service-connected disabilities, 
on the veteran's ability to obtain 
and retain substantially gainful 
employment.  The examiner should 
provide a detailed discussion of the 
rationale for the opinion rendered 
with consideration of the pertinent 
medical evidence of record.

3.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.

If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




